Exhibit 10.19

 

GENERAL RELEASE

I, Daniel D. Greenwell, in consideration of and subject to the performance by
LSB Industries, Inc. (together with its affiliated companies and subsidiaries
and its successors and assigns, the “Company”), of its obligations under
Section 9 of the Employment Agreement, dated as of December 30, 2015 (the
“Agreement”), do hereby release and forever discharge as of the date hereof the
Company and its respective affiliates and subsidiaries and all present, former
and future directors, officers, agents, representatives, employees, successors
and assigns of the Company and/or its respective affiliates and subsidiaries and
direct or indirect owners (collectively, the “Released Parties”) to the extent
provided herein (this “General Release”). Terms used herein but not otherwise
defined shall have the meanings given to them in the Agreement.

1.I understand that, other than the Accrued Benefits, the payments or benefits
paid or granted to me under Section 9 of the Agreement represent, in part,
consideration for signing this General Release and are not salary, wages or
benefits to which I was already entitled. I understand and agree that I will not
receive the payments and benefits specified in Section 9 of the Agreement, other
than the Accrued Benefits, unless I execute this General Release and do not
revoke this General Release within the time period permitted hereafter. Such
payments and benefits will not be considered compensation for purposes of any
employee benefit plan, program, policy or arrangement maintained or hereafter
established by the Company or its affiliates.

2.Except as provided in paragraph 4 below and except for the provisions of the
Agreement which expressly survive the termination of my employment with the
Company, I knowingly and voluntarily (for myself, my heirs, executors,
administrators and assigns) release and forever discharge the Company and the
other Released Parties from any and all claims, suits, controversies, actions,
causes of action, cross-claims, counter-claims, demands, debts, compensatory
damages, liquidated damages, punitive or exemplary damages, other damages,
claims for costs and attorneys’ fees, or liabilities of any nature whatsoever in
law and in equity, both past and present (through the date that this General
Release becomes effective and enforceable) and whether known or unknown,
suspected, or claimed against the Company and/or any of the Released Parties
which I, my spouse, or any of my heirs, executors, administrators or assigns,
ever had, now have, or hereafter may have, by reason of any matter, cause, or
thing whatsoever, from the beginning of my initial dealings with the Company to
the date of this General Release, and particularly, but without limitation of
the foregoing general terms, any claims arising from or relating in any way to
my employment relationship with Company, the terms and conditions of that
employment relationship, and the termination of that employment relationship
(including, but not limited to, any allegation, claim or violation, arising
under: Title VII of the Civil Rights Act of 1964, as amended; the Civil Rights
Act of 1991; the Age Discrimination in Employment Act of 1967, as amended
(including the Older Workers Benefit Protection Act), the Equal Pay Act of 1963,
as amended; the Americans with Disabilities Act of 1990; the Family and Medical
Leave Act of 1993; the Worker Adjustment Retraining and Notification Act; the
Employee Retirement Income Security Act of 1974; any applicable Executive Order
Programs; the Fair Labor Standards Act; or their state or local counterparts; or
under any other federal, state or local civil or human rights law, or under any
other local, state, or federal law, regulation or ordinance; or under any public
policy, contract or tort, or under common law; or arising under any policies,
practices or procedures of the Company; or any

 

--------------------------------------------------------------------------------

 

claim for wrongful discharge, breach of contract, infliction of emotional
distress, defamation, or any claim for costs, fees, or other expenses, including
attorneys’ fees incurred in these matters) (all of the foregoing collectively
referred to herein as the “Claims”). I understand and intend that this General
Release constitutes a general release of all claims and that no reference herein
to a specific form of claim, statute or type of relief is intended to limit the
scope of this General Release.

3.I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action, or other matter covered by paragraph 2 above.

4.I agree that this General Release does not waive or release any rights or
claims that I may have under the Age Discrimination in Employment Act of 1967
which arise after the date I execute this General Release. I acknowledge and
agree that my separation from employment with the Company in compliance with the
terms of the Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967).  Notwithstanding anything herein to the contrary, I am
not waiving any of the following (and definition of “Claims” shall not include
these claims or rights):  (i) any claim or right to enforce the Agreement or
this General Release; (ii) any claims which arise after the date of this General
Release; (iii) my rights as a shareholder of the Company; and (iv) my rights to
be indemnified and/or advanced expenses, including pursuant to the Company’s
corporate governance documents or the Indemnification Agreements (as defined in
the Agreement) or, if greater, applicable law and my rights to be covered under
any applicable directors’ and officers’ insurance liability policies.

5.I agree that I hereby waive all rights to sue or obtain equitable, remedial or
punitive relief from any or all Released Parties of any kind whatsoever with
respect to claims released by me herein, including, without limitation,
reinstatement, back pay, front pay, and any form of injunctive relief.
Notwithstanding the foregoing, I acknowledge that I am not waiving and am not
being required to waive any right that cannot be waived under law, including the
right to file an administrative charge or participate in an administrative
investigation or proceeding; provided, however, that I disclaim and waive any
right to share or participate in any monetary award resulting from the
prosecution of such charge or investigation or proceeding.

6.In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state or local statute that expressly limits the effectiveness of a general
release of unknown, unsuspected and unanticipated Claims), if any, as well as
those relating to any other Claims hereinabove mentioned or implied. I
acknowledge and agree that this waiver is an essential and material term of this
General Release and that without such waiver the Company would not have agreed
to the terms of the Agreement. I further agree that in the event that I should
bring a Claim seeking damages against the Company, or in the event that I should
seek to recover against the Company in any Claim brought by a governmental
agency on my behalf, this General Release shall serve as a complete defense to
such Claims to the maximum extent permitted by law. I further agree that I am
not aware of any pending Claim, or of any facts that could give rise to a Claim,
of the type described in paragraph 2 as of the execution of this General
Release.

 

 

 

2

 

 

--------------------------------------------------------------------------------

 

7.I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.

8.I agree that I will forfeit all amounts payable by the Company pursuant to the
Agreement if I challenge the validity of this General Release. I also agree that
if I violate this General Release by suing the Company or the other Released
Parties with respect to Claims released by me herein, I will pay all costs and
expenses of defending against the suit incurred by the Released Parties,
including reasonable attorneys’ fees, and return all payments received by me
pursuant to the Agreement on or after the termination of my employment. I
further agree that if I materially violate any of my post-employment obligations
under Sections 6 or 7 of the Agreement, I will also forfeit any cash severance
amounts payable by the Company pursuant to either Section 10(d) or Section 10(e)
of the Agreement, as applicable, other than the Accrued Benefits, and will
return any such sums already paid, on an after-tax basis, to the Company;
provided that no such payments shall be subject to forfeiture and/or repayment
unless the Company has provided me with written notice of the events giving rise
to such forfeiture and/or repayment and I have not ceased to engage in such
activities within fifteen (15) days of my receipt of such written notice.

9.I agree that this General Release is confidential and agree not to disclose
any information regarding the terms of this General Release, except to my
immediate family and any tax, legal or other counsel that I have consulted
regarding the meaning or effect hereof (and I will instruct each of the
foregoing not to disclose the same to anyone) or as required by law or to the
extent reasonably necessary in connection with any dispute between me and the
Company regarding this General Release.

10.Any non-disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission (SEC), the Financial Industry Regulatory Authority (FINRA), or any
other self-regulatory organization or governmental entity.

11.I hereby acknowledge that Sections 6, 7, 8, 10, 11, 12, 13, 15, 16, 17, 19,
20, 21, 23, 24 and 25 of the Agreement shall survive my execution of this
General Release. (need to make sure these match up pursuant to new numbering).

12.I represent that I am not aware of any Claim by me, and I acknowledge that I
may hereafter discover Claims or facts in addition to or different than those
which I now know or believe to exist with respect to the subject matter of the
release set forth in paragraph 2 above and which, if known or suspected at the
time of entering into this General Release, may have materially affected this
General Release and my decision to enter into it.

13.Notwithstanding anything in this General Release to the contrary, this
General Release shall not relinquish, diminish, or in any way affect any rights
or claims arising out of any breach by the Company or by any Released Party of
the Agreement after the date hereof.

14.Whenever possible, each provision of this General Release shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not

 

 

3

 

 

--------------------------------------------------------------------------------

 

affect any other provision or any other jurisdiction, but this General Release
shall be reformed, construed and enforced in such jurisdiction as if such
invalid, illegal or unenforceable provision had never been contained herein.
This General Release constitutes the complete and entire agreement and
understanding among the parties, and supersedes any and all prior or
contemporaneous agreements, commitments, understandings or arrangements, whether
written or oral, between or among any of the parties, in each case concerning
the subject matter hereof.

 

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

 

(i)

I HAVE READ IT CAREFULLY;

 

(ii)

I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS,
INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED,
THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF 1990. AND THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;

 

(iii)

I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

 

(iv)

I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I HAVE
DONE SO OR AFTER CAREFUL READING AND CONSIDERATION, I HAVE CHOSEN NOT TO DO SO
OF MY OWN VOLITION,

 

(v)

I HAVE HAD AT LEAST [21][45] DAYS FROM THE DATE OF MY RECEIPT OF THIS RELEASE TO
CONSIDER IT AND THE CHANGES MADE SINCE MY RECEIPT OF THIS RELEASE ARE NOT
MATERIAL OR WERE MADE AT MY REQUEST AND WILL NOT RESTART THE REQUIRED
[21][45]-DAY PERIOD;

 

(vi)

I UNDERSTAND THAT I HAVE SEVEN (7) DAYS AFTER THE EXECUTION OF THIS RELEASE TO
REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL
THE REVOCATION PERIOD HAS EXPIRED; AND

 

(vii)

I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE ADVICE
OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT.

 

SIGNED:

/s/Daniel D. Greenwell

 

DATE:

January 14, 2019

 

 

 

4

 

 